            Case 4:19-cv-00242-BRW Document 19 Filed 03/03/20 Page 1 of 6

                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

FARM CREDIT LEASING SERVICES CORPORATION                                              PLAINTIFF

v.                                    4:19CV00242 - BRW

JEFFREY MCDONIEL                                                                    DEFENDANT

                                             ORDER

       Pending is Plaintiff’s Motion for Partial Summary Judgment (Doc. No. 16). Defendant

has responded.1 For the reasons set out below, the Motion is GRANTED IN PART and

DENIED IN PART.

I.     BACKGROUND

       This case involves several commercial agriculture equipment leases.2 The pending

motion involves one of the lease agreements - - contract number 001-0062122-000 (the “62122

Lease”).3

       On April 11, 2014, under the 62122 Lease, Defendant agreed to lease a 2014 Deutz Fahr

Agrotron Tractor (the “tractor”) in exchange for yearly payments.4 Defendant admits he signed

the 62122 Lease and a Lease Change Acknowledgment, but contends his signature was forged

on several other documents.5

       During the lease period, Defendant could not, under the terms of the 62122 Lease, assign,

transfer, or depose of the tractor.6 He also could not remove the tractor from the location


       1
        Doc. No. 18.
       2
        Doc. No. 1.
       3
        Doc. No. 16.
       4
        Doc. Nos. 9, pp. 1-2; 17, ¶¶5-10.
       5
        Doc. No. 17-3, ¶¶1-6.
       6
        Doc. No. 17, ¶6.

                                                 1
            Case 4:19-cv-00242-BRW Document 19 Filed 03/03/20 Page 2 of 6



specified in the lease, which was his property.7 If Defendant defaulted, Plaintiff could repossess

the tractor and demand any unpaid rentals and fees.8

       In reliance on the 62122 Lease, Plaintiff wired funds to Delta Southern Chemical

Corporation, LLC (“DSC”) to purchase the tractor.9 Charles Schindler, of DSC, then presented

the 62122 Lease to Defendant and delivered the tractor.10

       On an unspecified date, Defendant alleges Mr. Schindler “picked up the tractor,

acknowledged that he would pay the remaining indebtedness to the Plaintiff, and presented to

Plaintiff a check for $172,000.00.”11 The check from DSC to Plaintiff, signed by Mr. Schindler,

is dated April 15, 2015, and appears to have cleared on April 29, 2015.12 Defendant “believed,

until recently, that was payment in full for this lease.”13

II.    SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate only when there is no genuine issue of material fact, so

that the dispute may be decided on purely legal grounds.14 The Supreme Court has established

guidelines to assist trial courts in determining whether this standard has been met:

       The inquiry performed is the threshold inquiry of determining whether there is the
       need for a trial – whether, in other words, there are any genuine factual issues that



       7
        Doc. Nos. 9, pp. 1-2; 17, ¶6.
       8
        Doc. No. 17, ¶8.
       9
        Id. at ¶11.
       10
            Doc. No. 9, p. 2.
       11
            Id. at p. 2.
       12
            Id. at Ex. 1.
       13
            Id. at p. 2.
       14
            Fed. R. Civ. P. 56.

                                                   2
            Case 4:19-cv-00242-BRW Document 19 Filed 03/03/20 Page 3 of 6



       properly can be resolved only by a finder of fact because they may reasonably be
       resolved in favor of either party.15

       The Court of Appeals for the Eighth Circuit has cautioned that summary judgment is an

extreme remedy that should be granted only when the movant has established a right to the

judgment beyond controversy.16 Nevertheless, summary judgment promotes judicial economy

by preventing trial when no genuine issue of fact remains.17 A court must view the facts in the

light most favorable to the party opposing the motion.18 The Eighth Circuit has also set out the

burden of the parties in connection with a summary judgment motion:

       [T]he burden on the party moving for summary judgment is only to demonstrate,
       i.e.,“[to point] out to the District Court,” that the record does not disclose a genuine
       dispute on a material fact. It is enough for the movant to bring up the fact that the
       record does not contain such an issue and to identify that part of the record which
       bears out his assertion. Once this is done, his burden is discharged, and, if the record
       in fact bears out the claim that no genuine dispute exists on any material fact, it is
       then the respondent’s burden to set forth affirmative evidence, specific facts,
       showing that there is a genuine dispute on that issue. If the respondent fails to carry
       that burden, summary judgment should be granted.19

       Only disputes over facts that may affect the outcome of the suit under governing law will

properly preclude the entry of summary judgment.20




       15
            Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).
       16
            Inland Oil & Transport Co. v. United States, 600 F.2d 725, 727 (8th Cir. 1979).
       17
            Id. at 728.
       18
            Id. at 727-28.
       19
        Counts v. MK-Ferguson Co., 862 F.2d 1338, 1339 (8th Cir. 1988) (quoting City of Mt.
Pleasant v. Associated Elec. Coop., 838 F.2d 268, 273-74 (8th Cir. 1988) (citations omitted)).
       20
            Anderson, 477 U.S. at 248.

                                                  3
                Case 4:19-cv-00242-BRW Document 19 Filed 03/03/20 Page 4 of 6



III.       DISCUSSION

           A. Default

           It is undisputed that Defendant failed to make periodic payments as required by the

62122 Lease.21 It also appears undisputed that Plaintiff accepted at least partial payment for the

62122 Lease from Mr. Schindler.22 Regardless of payment, Defendant defaulted by failing to

keep possession of the tractor on his property.

           Defendant appears to allege fraud by Mr. Schindler.23 He has not, however, specifically

pled fraud by Mr. Schindler or asked to join him as a necessary party.

           The 62122 Lease included a Minnesota choice-of-law provision covering the

construction, validity, and performance of the lease.24 Under Minnesota law, the alleged

insufficient payments or fraud by Mr. Schindler did not release Defendant from the terms of the

lease.25

           Defendant claims a material dispute remains whether Plaintiff was “put on notice by

accepting payment” from Mr. Schindler.26 The insinuation is that Plaintiff was “put on notice” of

third-party misconduct and “did nothing to investigate nor limit their exposure.”27 Plaintiff

           21
                Doc. Nos. 17, ¶12; 9, p. 1-2.
           22
                Doc. Nos. 9, Ex.1; 18, pp. 1-2.
           23
                Doc. Nos. 9; 18.
           24
                Doc. Nos. 17, ¶20.
           25
         See Lyon Fin. Servs. v. Shyam L. Dahiya, M.D., Inc, Case No. 08-5523 (DFW/JJK) (D.
Minn. March 19, 2010) (absent assignee or agency relationship, third party misconduct is not a
defense to the performance of an agreement) (citing Wells Fargo Fin. Leasing, Inc. v. LMT
Fette, Inc., 382 F.3d 852, 856-57 (8th Cir. 2004) (applying Iowa law); Lyon Fin. Servs., Inc. v.
Marty Hearyman, MD, No. A-08-1795 (Minn. Ct. App. June 2, 2009)(unpublished).
           26
                Doc. No. 18 p. 1.
           27
                Doc. No. 18, p. 1.

                                                   4
             Case 4:19-cv-00242-BRW Document 19 Filed 03/03/20 Page 5 of 6



established Defendant defaulted on the 62122 Lease. Defendant cannot now rely on conjecture

or insinuation to excuse the established default. The only alleged acts of misconduct were

performed by a nonparty. Defendant has not provided evidence connecting Plaintiff to any third-

party misconduct. Plaintiff’s alleged failure to be “on notice” or “investigate” does not relieve

Defendant from his obligations under the 62122 Lease.

        The total amount and specific circumstances surrounding the payments from Mr.

Schindler to Plaintiff are relevant to determining potential loss to Plaintiff. They do not create a

material dispute regarding Defendant’s default. Accordingly, Plaintiff is entitled to judgment on

the issue of default.

        B. Amount of Loss

        Plaintiff requested replevin in the Complaint, but does not request replevin in this

motion.28 It appears undisputed that Defendant does not possess or have control over the tractor

at issue in the 62122 Lease.29 Instead of replevin, Plaintiff requests I grant remedies which

“include, without limitation, recovering the total amounts due under the terms of the Lease as of

February 5, 2020, of not less than $105,426.79, plus prejudgment interest, costs, legal expenses

and reasonable attorneys’ fees incurred.”30 One of Plaintiff’s senior special assets officers

provided the total dollar amount, without itemization.31

        In Plaintiff’s Notice of Default and Demand for Payment, it asserted that as of January 8,

2019, Defendant owed it $17,992.88 on all three leases combined, not just the 62122 Lease as



        28
             Doc. No. 1, ¶¶39-47; Doc. No. 16.
        29
             Doc. Nos 9, p. 2; 16, p. 2.
        30
             Doc. No. 17, ¶19
        31
             Doc. No. 17-1, ¶¶14, 20

                                                  5
            Case 4:19-cv-00242-BRW Document 19 Filed 03/03/20 Page 6 of 6



issue here.32 Plaintiff demanded payment by February 8, 2019 to fully cure the default.33 On

April 10, 2019, Plaintiff filed this case alleging over $75,000.00 in controversy.34 It alleged as of

January 8, 2019, Defendant owed a sum not less than $102, 724.06.35 In the current motion,

Plaintiff requests $105,426.79, plus costs and fees.36 Without itemization or additional evidence,

I cannot determine damages resulting from Defendant’s default.

                                          CONCLUSION

       Based on the findings of fact and conclusions of law above, Plaintiff’s Partial Motion for

Summary Judgment (Doc. No. 16) is GRANTED IN PART and DENIED IN PART. The

undisputed facts establish Defendant defaulted on the terms of the 62122 Lease. To this extent,

Plaintiff’s Motion for Partial Summary Judgment is GRANTED. Questions remain regarding the

precise value of this default. Accordingly, Plaintiff’s request for $105,426.79 plus additional,

unspecified costs and expenses is DENIED at this time.

       IT IS SO ORDERED this 3rd day of March, 2020.

                                              Billy Roy Wilson
                                              UNITED STATES DISTRICT JUDGE




       32
            Doc. No. 17-5.
       33
            Id. at p. 2.
       34
            Doc. No. 1, ¶3
       35
            Id. at ¶12.
       36
            Doc. No. 16.

                                                  6
